Citation Nr: 0616203	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-20 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic rhinitis 
with polyps (inclusive of the mucous retention cysts), 
postoperative.

2.  Entitlement to an evaluation in excess of 10 percent for 
psychogenic post-traumatic headaches.

3.  Entitlement to a total evaluation for disability benefits 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1978 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO confirmed and continued a 10 
percent evaluation for service-connected psychogenic post-
traumatic headaches and denied entitlement to a TDIU.

This matter also arises from an October 2004 rating decision 
wherein the RO denied entitlement to service connection for 
chronic rhinitis and a cyst of the right maxillary antrum.  

The issues of entitlement to service connection for rhinitis 
and for a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates subjective complaints of headaches due to a head 
injury in service without a showing of neurological 
disability or multi-infarct dementia associated with brain 
trauma.  




CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 10 
percent for service-connected psychogenic post-traumatic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045, 
§ 4.130, Diagnostic Code 9304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, in correspondence dated in August 
2005, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005).  
Specifically, the AOJ notified him of information and 
evidence necessary to substantiate the claim for increased 
rating decided herein; information and evidence that VA would 
seek to provide; and information and evidence that he was 
expected to provide.  Although the letter was not provided 
prior to adjudication of the claim, the veteran does not 
argue that the timing of the letter caused him any prejudice.  
He was afforded an opportunity to present evidence, and VA 
readjudicated the case in the supplemental statement of the 
case issued in December 2005.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006).  Although the record reflects that the RO has 
not provided notice with respect to the effective-date 
elements of the claim for an increased rating, any question 
as to the appropriate effective date for increased 
compensation is moot as the Board is denying the increased 
rating claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

II.  Pertinent legal criteria for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service, and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  Where an increase in a service-connected 
disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

III.  Facts and analysis

The veteran seeks a rating in excess of 10 percent for his 
service-connected psychogenic post traumatic headaches.  The 
rating action on appeal addressed the veteran's May 1999 
claim for TDIU.

Historically, the veteran incurred a laceration to the left 
eyebrow area in June 1982 in service.  In a rating decision 
in July 1997 the RO granted entitlement to service connection 
for psychogenic headaches as residuals of head injury and 
assigned a ten percent evaluation under Diagnostic Codes 
8045-9304 effective from August 1996.    

The veteran's service-connected headache disorder is 
currently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 pertaining 
to brain disease due to trauma.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045- 
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating may not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 
38 C.F.R. § 4.130, Diagnostic Code 9304.

VA outpatient treatment records show that the veteran had 
subjective complaints of headaches, dizziness, and insomnia.  
In August 1999, a VA examiner noted that a neurological 
examination was unremarkable.  At a June 2000 VA examination 
there were no cranial nerve abnormalities found, no focal 
sensory or motor deficit, no reflex asymmetry, no Babinski, 
no cerebellar sign and no clinical signs of meningeal 
irritation.  A December 2000 neurological examination was 
normal.  A March 2001 VA neurology clinic entry reflects that 
a CT scan of the brain with and without contrast in January 
2001 was reported as normal.  

A review of the findings on examination and treatment records 
show that the veteran's headache symptoms are consistent with 
the subjective complaints outlined in Diagnostic Code 8045.  
These include headaches, dizziness and insomnia.  The 
examination reports do not include evidence of hemiplegia, 
epileptiform seizures, facial nerve paralysis, or of multi-
infarct dementia.  Although in service the veteran was 
evaluated for seizures initially thought as probable temporal 
lobe seizures, after evaluation the impression was probable 
reactive hypoglycemic syncope.  Since that time, complaints, 
manifestations or diagnoses of seizures have not been shown 
in the evidence of record.  In fact diagnostic studies have 
been within normal range.  

The veteran's claimed residuals are purely subjective in 
nature as defined above, and there has been no diagnosis of 
multi-infarct dementia associated with brain trauma in the 
medical evidence of record.  Accordingly, there is no basis 
for assignment of a schedular rating in excess of 10 percent 
under Diagnostic Codes 8045-9304 for the veteran's headaches.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the possibility of rating the 
veteran's post-traumatic headaches under the criteria for 
migraine headaches, governed by Diagnostic Code 8100.  There 
is a diagnosis of migraine headaches in June 2000.  However, 
after a review of the evidence, the Board finds that the 
veteran's disability is most appropriately rated under 
Diagnostic Code 8045 for brain disease due to trauma.  The 
symptoms of his headaches as reported by the veteran in June 
2000 were not reported at other examinations and a current 
diagnosis of migraine headaches is not shown.  The other 
evidence of record reflects that the headaches are post-
traumatic and purely subjective, as neurological examinations 
have been negative for any abnormality and all tests were 
within normal limits.  Analysis under Diagnostic Code 8045 is 
also consistent with the veteran's initial claim for 
headaches, and he has essentially maintained that his 
headaches are due to an injury sustained to the area of his 
head above his left eye while in the military.  Therefore, 
the Board concludes that Diagnostic Code 8045, and not 
Diagnostic Code 8100, is for application.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for psychogenic post-traumatic 
headaches.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased rating for psychogenic traumatic 
headaches is denied.


REMAND

Evidence of record shows that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
The SSA disability determination may bear some relevance to 
the issue of entitlement to a TDIU.  See Murinscak v. 
Derwinski, 2 Vet. App. 363, 370, 372 (1992).  Consequently, 
copies of the SSA's disability award and the evidence used in 
connection with that decision should be obtained and 
associated with the claims file prior to final adjudication 
of the veteran's claim.  

The veteran seeks entitlement to service connection for 
chronic rhinitis of which he has a current diagnosis.  He 
contends that his current rhinitis is related to symptoms 
shown in service to include chronic nosebleeds, nasal 
drainage and sinus infection and treatment received in 
service.  It does not appear that the veteran has been 
afforded a VA examination for this disorder.  Therefore, such 
an examination and opinion, with a discussion of any 
relationship between the current rhinitis and the symptoms 
manifested in service is needed.  38 C.F.R. § 3.159(c)(4).

In an August 2005 letter, the RO attempted to provide notice 
to the veteran as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2005).  However, this notice is 
insufficient, as it does not provide information as to 
possible disability ratings or effective dates that may be 
assigned.  Thus, proper notice must be sent.  Dingess, 19 
Vet. App. at 473.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim for a total rating based on 
individual unemployability and service 
connection, to include the criteria for 
rating his service-connected disabilities 
and the regulations regarding the 
effective date of any rating.  Further 
notify the veteran of information and 
evidence that VA would seek to provide 
and information and evidence that he is 
expected to provide.  Request the veteran 
to "provide any evidence in [his] 
possession that pertains to the claim."  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his chronic 
rhinitis with polyps (inclusive of the 
mucous retention cysts), postoperative.  
The claims folder should be made 
available to the examiner for review.  
The examiner should provide an opinion as 
to whether it as at least as likely as 
not that the veteran's current rhinitis 
is related to service or any symptoms 
shown in service.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, return the case to the Board for its review, as 
appropriate.  The Board expresses no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


